Case 1:20-cv-00120-KD-B Document 9 Filed 10/15/20 Page 1 of 1    PageID #: 28




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


CEDRIC D. SEARIGHT, # 291520,          *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    * CIVIL ACTION NO. 20-00120-KD-B
                                       *
CLEO TOLLIVER, et al.,                 *
                                       *
      Defendants.                      *

                                    JUDGMENT

      In accordance with the Order entered this date, adopting the

Report and Recommendation of the Magistrate Judge, it is ORDERED,

ADJUDGED,   and    DECREED   that    this   action   is   DISMISSED   without

prejudice for Plaintiff’s failure to prosecute and obey the Court’s

orders.

      DONE this 15th day of October 2020.



                                     s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
